DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
Claim 1 – Line 2 - A disc brake piston retraction tool, comprising a reversible ratchet wrench, a first pressure plate assembly, and a second pressure plate assembly;
NOTE: This is an obvious typographical error which has been corrected. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed.
a. 	Regarding independent Claim 1 the closest art from Engel et al. (US 20200353608 A1), Wu (US 20180180117 A1), Sivon (US 8826504 B1) and Dahl (US 20200393008 A1) does not teach, suggest nor discloses or make obvious the combination of a disc brake piston retraction tool having a reversible ratchet wrench, a first pressure plate assembly, and a second pressure plate assembly wherein the first and second plate assembles include a first and second nut and a first and second buckle member. The prior art specifically does not disclose the tool having a first buckle member being fixed on an outer surface of the first nut, a front edge of one end of the first buckle member having a first L-shaped elastic plate extending in the direction of the surface of the first force output shaft, the first L-shaped elastic sheet being formed with a first engaging notch corresponding in diameter to the first force output shaft and pressed against the first external thread to jump on roots and crests of the first external thread and the second buckle member being fixed on an outer surface of the second nut, a front edge of one end of the second buckle member having a second L-shaped elastic plate extending in the direction of the surface of the second force output shaft, the second L-shaped elastic sheet being formed with a second engaging notch corresponding in diameter to the second force output shaft and pressed against the second external thread to jump on roots and crests of the second external thread in combination with all the other limitations of claim 1. Therefore Claim 1 is allowed and claims 2-10 are allowed based on their dependency on allowed claim 1.
b.      Hernandez et al. (US 20190076997 A1) – Relates to a disc brake piston retraction tool having a ratchet wrench, a first pressure plate assembly, and a second pressure assembly plate. This is does not read on the invention and is merely listed as prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 13, 2022